Exhibit Flagstone Re Reports Diluted Book Value per Share of $14.53 for end of Second Quarter HAMILTON, Bermuda(BUSINESS WIRE) – August 4th, 2008 - Flagstone Reinsurance Holdings Limited (NYSE: FSR) announced second quarter 2008 basic book value per share of $14.97 and diluted book value per share of $14.53, up 3.3% and 3.4% for the quarter (inclusive of dividends), respectively.Net income available to common shareholders for the quarter ended June 30, 2008 was $41.9 million, or $0.49 per diluted share, compared to $14.7 million, or $0.17 per diluted share, for the quarter endedJune 30, 2007.Net income available to common shareholders for the six months ended June 30, 2008 was $74.8 million, or $0.87 per diluted share, compared to $50.3 million, or $0.64 per diluted share, for the six months ended June 30, 2007. Operating highlights for the periods ended June 30, 2008, included the following: Three months ended June 30 Six months ended June 30 2008 2007 % change 2008 2007 % change (Expressed in millions of U.S. dollars, except % changes and ratios) Operating income (1) $ 40.2 $ 16.6 142.0 % $ 97.7 $ 47.7 104.8 % Gross premiums written $ 271.2 $ 181.3 49.5 % $ 513.4 $ 388.4 32.2 % Net premiums earned $ 141.8 $ 111.8 26.8 % $ 277.0 $ 213.1 30.0 % Combined ratio 76.0 % 94.6 % -19.7 % 71.5 % 84.9 % -15.7 % Investment returns 0.41 % 1.35 % -69.6 % 0.60 % 3.11 % -80.7 % 1Operating income is defined as net income adjusted for net realized and unrealized gains (losses) – investments and net realized and unrealized gains (losses) – other. CEO David Brown commented:“Our underwriting results were strong through the quarter and continue to be driven by fundamental results rather than reserve releases from prior periods.We continued to grow our business in a careful and tactical manner by continuing to provide world-class, value-added service to our clients.I am pleased to note that although we are able to grow our volume in a softening market, this growth was generated in an intelligent manner through new business generated through our global network of offices, expanding our deep relationships with existing valued clients, and redeploying capacity from inadequate programs to more attractive risks.To find these attractive programs, we have to analyze a large amount of business and be very selective.This means, as a global writer, we were impacted by some international losses, but the diversification in our book showed its value in producing an overall attractive underwriting result.” Chairman Mark Byrne noted: “The second quarter was a positive one for our organization as we continued to build out our unique global platform.We finalized terms and integrated Imperial Re into our group and renamed it Flagstone Reinsurance Africa Limited and successfully issued the Valais Re Ltd. catastrophe bond into turbulent markets.We also have agreed to acquire a substantial minority position in Alliance Re of Cyprus. These steps are tangible progress in our diversification strategy and further demonstrate our capabilities in the capital markets. Q2 2008 was fairly flat from an investment returns perspective, but the quarter was again marked by poor fixed income and equity markets and significant contagion from the credit markets. Our investment portfolio performance continues to show relatively low volatility with the total return for the quarter being 0.41%. Of the 14 asset classes in which we invest, the majority are showing negative returns for the year, and in hindsight the only way to have achieved significant capital growth thus far this year was by investing in cash or commodities. We continue to expect modestly above average returns and below average volatility, from our investment portfolio measured over time. 1 We regard the increase in diluted book value per share plus accumulated dividends, measured over intervals of three years, as the best single measure of our performance for shareholders. Since the founding of the Company, the annualized growth has been 17.3%, inclusive of dividends, which is above our 17% target.Since our reinsurance book is exposed to catastrophes, our results will not be smooth from quarter to quarter, and we do not issue earnings guidance. However, as our diversifying business lines continue to becomemore significant to our overall book, our earnings variability should decrease.” Summary of unaudited consolidated financial data for the periods is as follows: Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 (Expressed in thousands of U.S. dollars, except for share data and ratios) Gross premiums written $ 271,178 $ 181,345 $ 513,424 $ 388,358 Net premiums written $ 232,743 $ 181,345 $ 458,975 $ 380,113 Net premiums earned $ 141,767 $ 111,842 $ 277,024 $ 213,068 Net investment income $ 13,279 $ 20,531 $ 31,975 $ 34,162 Loss and loss adjustment expenses $ 56,298 $ 77,257 $ 96,065 $ 125,005 Net income $ 41,948 $ 14,694 $ 74,808 $ 50,304 Total shareholders' equity $ 1,280,184 $ 1,085,845 $ 1,280,184 $ 1,085,845 Combined ratio (1) 76.0 % 94.6 % 71.5 % 84.9 % Basic earnings per share $ 0.49 $ 0.17 $ 0.88 $ 0.64 Diluted earnings per share (2) $ 0.49 $ 0.17 $ 0.87 $ 0.64 Basic book value per share $ 14.97 $ 12.73 $ 14.97 $ 12.73 Diluted book value per share $ 14.53 $ 12.46 $ 14.53 $ 12.46 Growth in basic book value per share (3) 3.3 % 1.4 % 6.2 % 5.4 % Growth in diluted book value per share (3) 3.4 % 1.2 % 5.3 % 4.3 % (1) Combined ratio is the sum of the loss and expense ratios, which are defined as follows: a. Loss ratio is calculated by dividing loss and loss adjustment expenses by net premiums earned. b. Expense ratio is calculated by dividing acquisition costs combined with general and administrative expenses by net premiums earned. (2) Diluted earnings per share for the quarter and six months ended June 30, 2008 does not contain the effect of: a. the warrant conversion as this would be anti- dilutive for GAAP purposes. b. the PSU conversion until the end of the performance period, when the number of shares issuable under the PSU Plan will be known. There were 2,312,658 PSUs outstanding under the PSU plan as at June 30, 2008. (3) Growth in basic book value per share and diluted book value per share represent the increase in book value in the period plus dividends paid. Basic and diluted book value per share are non-GAAP financial measures. A reconciliation of these measures to shareholders’ equity is presented at the end of this release. Results of Operations The Company holds a controlling interest in Island Heritage, whose primary business is insurance.As a result of the strategic significance of the insurance business to the Company, and given the relative size of revenues generated by the insurance business, the Company revised its segment structure, effective January 1, 2008, to better align the Company’s operating and reporting structure with its current strategy.The Company determined that the allocation of resources and the assessment of performance should be reviewed separately for both segments.The Company is currently organized into two business segments: Reinsurance and Insurance. Our Reinsurance segment provides reinsurance in the property catastrophe, property and short-tail specialty and casualty lines. Our Insurance segment provides insurance through our majority owned subsidiary, Island Heritage. 2 Underwriting results Reinsurance segment Gross premiums written for our Reinsurance segment in the second quarter of 2008 were $244.5 million, compared to $181.3 million for the same period in 2007, representing an increase in gross premiums written of $63.2 million, or 34.8%.The increase was driven by a strong property catastrophe renewal, growth in specialty lines, and the addition of new clients, partially offset by the non-renewal of certain treaties that did not meet the Company’s profitability objectives, downward revisions to premium estimates, and the impact of increased retentions by our cedents.Gross premiums written for the six months ended June 2008 were $467.6 million, compared to $388.4 million for the same period in 2007, an increase in gross premiums written of $79.2 million, or 20.4%. The gross premiums written in the second quarter of 2008 include $182.6 million for property catastrophe, $19.1 million for other property and $42.8 million for specialty, compared to $144.4 million, $26.3 million and $10.6 million, respectively, for the same quarter in 2007. For the six months ended June 2008, gross premiums written included $344.1 million for property catastrophe, $39.1 million for other property and $84.4 million for specialty, compared to $302.8 million, $50.9 million and $34.7 million, respectively, for the same quarter in 2007. Net premiums earned were $134.3million for the second quarter of 2008 compared to $111.8 million for the same quarter in 2007, an increase of$22.5 million, or 20.1% from the prior quarter due to the higher levels of premium writings.On a year to date basis, net premiums earned for the six months ended June 2008 were $262.4 million, compared to $213.1 million for the same period in 2007, an increase of $49.3 million, or 23.2%. Loss and loss adjustment expenses were $56.2 million for the second quarter of 2008, representing a loss ratio of 41.8%, compared to $77.3 million and a loss ratio of 69.1% for the same period in 2007.The decrease in the loss ratio fromthe second quarter of 2007 was primarily due to less severe catastrophicevents in the second quarter of 2008than in the same period in 2007.In the second quarter of 2008 we experienced a major loss event in the Chinese winter storms ($14.4 million) as well as smaller loss events which totaled $15.8 million in aggregate.During the second quarter of 2007, the significant loss events were the United Kingdom floods ($31.0 million) and the New South Wales (Australia) floods ($23.5 million). Loss and loss adjustment expenses were $96.0 million for the six months ended June 30, 2008, representing a loss ratio of 36.6%, compared to $125.0 million and a loss ratio of 58.7% for the same period in 2007.Loss events for the first six months of 2008 included the events noted above as well as several smaller loss events which totaled $15.2 million in aggregate.During the first six months of 2007, the loss events included European Windstorm Kyrill ($33.8 million) in addition to the events noted above. Our acquisition cost ratio was 17.9% for the second quarter of 2008, compared to 13.2% for the second quarter of 2007.The increase in acquisition costs is primarily due to the increase in profit and sliding scale commission compared to the same period in 2007 as a result of better loss activity.The acquisition cost ratio for the six months ended June 30, 2008 was 17.1% compared to 12.9% for the same period in 2007. 3 General and administrative expenses were $22.7 million for the secondquarter ended June 30, 2008compared to $13.8millionfor the second quarter of 2007.General and administrative expenses were $46.8 million for the six months ended June 30, 2008 compared to $28.5 million for the same period in 2007.The increase in the general and administrative expenseswasprimarily attributable to the increase in staff related costs due to the continued growth in our global platform. Our Reinsurance segment reported a combined ratio of 76.6% for the second quarter of 2008 compared to 94.6% for the second quarter of 2007.The combined ratio for the six months ended June 2008 was 71.5% compared to 84.9% for the same period in 2007. Insurance segment As the Company began consolidating Island Heritage in July 2007, there are no comparative statements for the period ended June 30, 2007. The net underwriting income for the second quarter ended June 30, 2008 amounted to $2.3 million with gross written premiums of $26.7 million and ceded premiums of $23.4 million.For the six months ended June 30, 2008 underwriting income totaled $4.7 million with gross written premiums of $45.8 million and ceded premiums of $34.1 million.Island Heritage’s reinsurance program, comprising excess of loss and quota share programs, renewed on April 1, Investment results The total return on our investment portfolio, excluding minority interests in the investment portfolio, comprises investment income and realized and unrealized gains and losses on investments. For the three and six months ended June 30, 2008, the total return on invested assets was 0.41% and 0.60%, respectively, compared to 1.35% and 3.11%, respectively, for the three and six months ended
